DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1 -10 are pending. Claim 1 is currently amended. Claim 11 is canceled. It appears that no new matter has been entered. The amendments have overcome the 35 USC 112 second paragraph rejections and those rejections are withdrawn, but new ones stand below. The amendments to the claims have necessitated further search and consideration and application of additional prior art references to meet the limitations. The arguments are moot as they do not address the current applied rejection in any form. This action must be made Final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the toroidal support surface" in line 12, Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Sauerbrey (US 9222591) and further in view of Watanabe (US 10153076) 

Sauerbrey discloses regarding claim 1:  (see at least partially annotated figures 3, 3A, 3B and 6 below); 

    PNG
    media_image1.png
    792
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    464
    743
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    738
    936
    media_image3.png
    Greyscale

An adjustable damping valve device (the terminology “adjustable damping” considered recitations of intended use as they do not add any meaningful limitation to the body of the claimed apparatus under MPEP 2114, but see Abstract, the device is a damping valve that is adjustable) comprising: a valve housing (5 Col 3 ln 11); a hollow piston rod (at 3 Col 4 ln 7) fastened to the valve housing; a power supply line (inside 3) arranged inside the hollow piston rod; a coil carrier (bobbin 13) comprising an inner sleeve (at 13) and an outlet area (wire passage at 25 has a width to accommodate the wire leaving the coil) at having a width; a magnetic coil (7) wound on the inner sleeve and having two wire ends (Col 3 ln 25-28 the coil carrier as radial grooves at 25 that carry the wire ends to the power supply); a back iron (57 figure 2 and 6) having a passage (recessed outer edge flattened portions of the back-iron at 61 allow for the coil bobbin wall and power lines to extend there past, and see Col 4 ln 21-25) for a power supply line (the connection via 25 figure 3B) of the magnetic coil placed on the coil carrier; wherein the wire ends of the magnetic coil being co-located [diametrically distal from] one another in the outlet area; and the back iron having a slot (at 3002) extending from an outer edge (at 3004) of the back iron to the passage (surface at 61) and having a width (width just greater than that of 1004) corresponding at least to the width of the outlet area (the slot width of 3002)  wherein the coil carrier has a guide (base portions 17) for the power supply line which extends as a radially extending land (at 3006 extends radially to extend inwards towards the central axis of the bobbin) proceeding from the toroidal support surface (13a), the guide further including an annular portion (at 3008) for the power supply line (that is connected thereto); a channel area (surrounding 25) which is angled (at a corner turn) with respect to the power supply line (which is longitudinal) for connection between stranded wires (3010 are stranded in as much as the are two stranded parts of the power line) of the power supply line and the ends of the coil (which is necessarily the case and…) which is wound from a wire (7 so as to complete the electrical circuit) but Sauerbrey does not disclose, although Watanabe teaches: the wire ends (the winding of the wires end are at 4 figure 5) co-located adjacent to one another in a back iron radial slot (located along slotted space at 30 figure 5), a channel area (25) which is angled [obtusely] with respect to the power supply line (Col 9 ln 7 discusses the incline, for the purpose of arranging the power connection along the axial direction of the solenoid, and providing a structure space for the conducting wires to extend to the coil.) 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide as taught in Watanabe for the solenoid of Sauerbrey, with the wire ends of Sauerbrey as taught in Watanabe co-located adjacent to one another as taught in Watanabe in a back iron radial slot in lieu of the side slots of Saerbrey for as taught in Watanabe for the colocation of the wires, with the wires located along a slotted space such as a channel area that has an angle that is arguably obtusely arranged with respect to the power supply line of Sauerbrey as taught in Watanabe, all for the purpose of arranging the power connection along the axial direction of the solenoid, and providing a structure space for the conducting wires to extend to the coil, where it is noted that such a simple substitution of the wire connections of Sauerbrey for that of Watanabe yield predictable results, namely a simplified solenoid coil connection, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143. 

Sauerbrey discloses (as modified for the reasons discussed above) regarding claim 2:  The adjustable damping valve device according to claim 1, wherein the back iron is constructed as a planar disk (top surface of figures 6 and 7 show the planar disk with missing portions for the slots.)  

Sauerbrey discloses (as modified for the reasons discussed above) regarding claim 3:  The adjustable damping valve device according to claim 2, wherein the back iron is constructed as a stack of laminations (figure 9, as applied above). 
 
Sauerbrey discloses (as modified for the reasons discussed above) regarding claim 4:  The adjustable damping valve device according to claim 1, wherein the coil carrier comprises a toroidal support surface (surface 13a is toroidal upper surface) for the back iron (i.e. the bottom surface thereof.)  

Sauerbrey discloses (as modified for the reasons discussed above) regarding claim 5:  The adjustable damping valve device according to claim 1, wherein the coil carrier comprises a centering profile (67/55 figure 5 of the coil carrier as modified to include the radial slot, for the reasons discussed above) for the back iron (where it is noted that the remaining profiles of Sauerbrey may remain the same.) 

Sauerbrey discloses (as modified for the reasons discussed above) regarding claim 7:  The adjustable damping valve device according to claim 4, wherein the coil carrier comprises a guide (the wall of 17/3006 and to 3008, or as taught by Sauerbrey/Watanabe guide 9) for the power supply line extending from the toroidal support surface as a radially extending land (at 3006 are previously indicated above in Sauerbrey.)  

Sauerbrey discloses (as modified for the reasons discussed above) regarding claim 9:  The adjustable damping valve device according to claim 7, wherein the guide comprises an axial end stop for the power supply line (under a BRI, the power supply lines provide for a 90 degree turn from the axial aligned coil to the radial terminal outlet.)  

Sauerbrey discloses (as modified for the reasons discussed above) regarding claim 10:  The adjustable damping valve device according to claim 5, wherein the centering profile for the back iron is formed at the guide for the power supply line (as seen the power supply guide body 67 acts as the centering profile as discussed.)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753